PER CURIAM.
Chief Justice Mitchell and Justices Parker, Martin, and Wainwright voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by Timmons-Goodson, J. Justices Frye, Lake, and Orr voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Greene, J. Accordingly, we reverse the decision of the Court of Appeals and remand this case to that court for further remand to the Superior Court, Wake County, for reinstatement of its judgment in favor of defendant.
REVERSED.